EXAMINER'S COMMENTS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 appear to define over the available prior art and therefore allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitation of, “a conveying step of conveying the tissue paper bundle with a short side surface having no arranged folded edges of the tissue papers in the front to back direction; a hole forming step of forming air vents in a continuous packaging film conveyed while being reeled out from a web roll at intervals by a die cut roll; and a packaging step of forming an individual package by positioning the tissue paper bundle between the air vents of the continuous packaging film while conveying the tissue paper bundle so that a conveying direction of the tissue paper bundle is aligned to a conveying direction of the continuous packaging film, wrapping the tissue paper bundle while wrapping edge portions of the continuous packaging film, thermally bonding the packaging film at a position where the air vent remains at a position facing the short side surface of the tissue paper bundle” in combination as claimed in claim 1 and “a packaging step of forming an individual package by 2507230009DOA positioning the tissue paper bundle between the air vents of the continuous packaging film while conveying the tissue paper bundle so that a conveying direction of the tissue paper bundle is aligned to a conveying direction of the continuous packaging film, wrapping the tissue paper bundle while wrapping edge portions of the continuous packaging film, thermally bonding the packaging film at a position where the air vent remains at a position facing the short side surface of the tissue paper bundle, and trimming the packaging film at the same timing as the thermal bonding process or after the thermal bonding process; a step of forming a film-packaged tissue set having a substantially cuboid shape by disposing a plurality of film-packaged tissues having the air vents formed at a position facing the packaged short side surface so that longitudinal side surfaces having arranged folded edges and short side surfaces having no folded edges are respectively flush with one another; a compression step of compressing the film-packaged tissue set in the tissue paper stacking direction by bringing a pressing member into contact with a pair of film-packaged tissues located at both ends of the film-packaged tissue set to discharge air inside the package to the outside from the air vents formed in the film-packaged tissues” in combination as claimed in claim 3 are not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, Nakamura (US 4,616,470), Bando (US 2012/0312713) and Aronsen (US 5,335,478) all discloses a manufacturing method for a film-packaged tissue, the method comprising: a tissue paper bundle forming step of forming a pop-up type tissue paper bundle having a substantially cuboid shape and formed by folding and stacking a plurality of tissue papers. However, fail to teach or suggest the specific claim limitation as discussed above in combination as claimed in claims 1 and 3.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the PTO-892 for prior art the teaches and suggest structural limitations of the claimed and disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735